DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on March 18, 2022 in response to the Office Action mailed on February 17, 2022. 

Status of the Claims
Claims 1-21 are pending.
Claims 1, 8 and 15 are currently amended. 

Allowance
 Claims 1-21 are allowed. Applicant’s amendment and argument filed on March 18, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of distributing each client tax balancing request among a plurality of nodes comprising a cluster, wherein nodes are added to the cluster according to processing needs of a client tax balancing request, creating a plurality of actors within each node of the cluster for each employee of a client, wherein each actor performs a specified employee tax balancing calculation related to tax balancing for the employee, and wherein actors are added to a node according to processing needs of a client tax balancing request, and wherein processing load is balanced within the cluster by redistributing actors from nodes in the cluster with a highest processing loads to nodes in the cluster with lowest processing loads, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687